DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 10/19/2021 and 01/31/2022, have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The drawings do not include reference signs “132” (“IV inlet port”) (paragraph [0042]) and “142” (“IV outlet port”) (paragraphs [0042]-[0044]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 14] The claim recites the limitations of “a first visual indicator” and “a second visual indicator” in the 2nd and 3rd lines of the claim, respectively.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if either the “first” or “second” visual indicator refers to the “visual indicator” of claim 13 (upon which claim 14 depends), or if there are a total of three visual indicators.  For purposes of examination, it is interpreted that the “visual indicator” of claim 13 and the “first visual indicator” of claim 14 refer to the same limitation.
[Claim 16] The claim recites the limitations of “first and second visual indicators” in the 3rd line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear if either the “first” or “second” visual indicator refers to the “visual indicator” of claim 13 (upon which claim 16 depends), or if there are a total of three visual indicators.  For purposes of examination, it is interpreted that the “visual 
[Claims 14 and 16] The claims recite the limitation of “a KVO orifice in the body” in the last lines of the claims.  The examiner is unable to determine the metes and bounds of the claims, since it is unclear how the term “KVO” is intended to alter the meaning of the term “orifice.”  For purposes of examination, it is interpreted that any orifice meets the limitation of a “KVO orifice.”
[Claims 17 and 18] The claims recite the term “boxlike” in the 6th and 3rd lines of the claims, respectively.  The term “boxlike” is a relative term which renders the claim indefinite. The term “boxlike” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
[Claim 21] The claim recites the limitation of “a KVO gap” in the last line of the claim.  The examiner is unable to determine the metes and bounds of the claim, since it is unclear how the term “KVO” is intended to alter the meaning of the term “gap.”  For purposes of examination, it is interpreted that any gap meets the limitation of a “KVO gap.”
[Claim 15] The claim is rejected based upon direct dependency from claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, and 16, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoan et al. (PGPub 2019/0125235).
[Claim 13] Hoan teaches a keep vein open (KVO) infusion flow control device (figure 2a, item 120), comprising:
a body (figure 2b, item 170);
a full open member (figure 2b, item 174) disposed on the body (figure 2b, item 170);
a KVO member (figure 2b, item 176) disposed on the body (figure 2b, item 170) separately from the full open member (figure 2b, item 174); 
a control member (figure 2a, item 180) coupled to the body (figure 2b, item 170) (paragraph [0028]); and 
a visual indicator (figure 2a, item 186), 
wherein a first position (figure 4b) of the control member (figure 2a, item 180) is configured to engage the full open member (figure 2b, item 174) with a fluid flow path to provide full fluid flow through an intravenous (IV) tube (figure 4b, item 172) and a second position (figure 4c) of the control member (figure 2a, item 180) is configured to 
[Claim 14] Hoan teaches the limitations of claim 13, upon which claim 14 depends.  In addition, Hoan discloses the control member (figure 2a, item 180) comprises: 
an open control arm (figure 2a, item 185) having a first visual indicator (figure 2a, item 186) (see 112, 2nd interpretation above) disposed thereon; and 
a KVO control arm (unlabeled; structure comprising item 184) having a second visual indicator (figure 2a, item 184) disposed thereon, 
wherein the body (figure 2b, item 170) is rotatably coupled to a fluid flow housing (figure 2b, item 132), the fluid flow housing (figure 2b, item 132) including an inlet connector (figure 2b, at inlet of item 172) configured to receive a fluid inlet IV tube at one portion of the fluid flow housing (figure 2b, item 132) and an outlet connector (figure 2b, at outlet of item 174) configured to receive a fluid outlet IV tube at another portion of the fluid flow housing (figure 2b, item 132), and 
wherein the full open member (figure 2b, item 174) is a full open orifice in the body (figures 4a-4d) and the KVO member (figure 2b, item 176) is a KVO orifice in the body (figures 4a-4d) (see 112, 2nd interpretation above).
[Claim 16] Hoan teaches the limitations of claim 13, upon which claim 16 depends.  Hoan further discloses the control member (figure 2a, item 180) comprises: 
a control switch (figure 2a, item 182) having first (figure 2a, item 186) (see 112, 2nd interpretation above) and second visual (figure 2a, item 184) indicators disposed thereon,

wherein the full open member (figure 2b, item 174) is a full open orifice in the body (figures 4a-4d) and the KVO member (figure 2b, item 176) is a KVO orifice in the body (figures 4a-4d) (see 112, 2nd interpretation above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markey et al. (PGPub 2013/0023792).
[Claims 1 and 12] Markey teaches a keep vein open (KVO) infusion flow control device (figure 4, item 310; paragraph [0033]), comprising: 
an inlet tube connector (figure 4, item 331) comprising an intravenous (IV) inlet port (figure 4, item 331a), a first outlet port (figure 4, item 331b) and a second outlet port (figure 4, item 331c); 
an outlet tube connector (figure 4, item 329) comprising an IV outlet port (figure 4, item 329b), a first inlet port (figure 4, item 329a), and a second inlet port (figure 4, item 329c);
a flow control orifice (figure 4, item 325); 
a full flow tube (figure 4, top portion of item 318) coupled at one end to the first outlet port (figure 4, item 331b) of the inlet tube connector (figure 4, item 331) and coupled at another end to the first inlet port (figure 4, item 329a) of the outlet tube connector (figure 4, item 329); 
a KVO flow tube (figure 4, bottom portion of item 318) coupled at one end to the second outlet port (figure 4, item 331c) of the inlet tube connector (figure 4, item 331) and coupled at another end to the second inlet port (figure 4, item 329c) of the outlet tube connector (figure 4, item 329); and 

Although disclosing a flow control orifice (figure 4, item 325) adjacent to the second inlet port (figure 4, item 329c), Markey does not specifically disclose the flow control orifice is within the second inlet port.
However, it would have been obvious to one of ordinary skill in art, before the effective filing date of the invention, to have modified location of the flow control orifice taught by Markey, to be within the second inlet port, as doing so would not alter the functionality of the device taught by Markey.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
[Claims 2 and 3] Markey teaches the limitations of claim 1, upon which claims 2 and 3 depend.  In addition, Markey discloses the flow controller (figure 4, items 321/323) is 
configured to provide full fluid flow through the full flow tube (figure 4, top portion of item 318) into the outlet tube connector (figure 4, item 329) when the flow controller (figure 4, items 321/323) is disposed in a first position (open) that does not occlude the full flow tube (figure 4, top portion of item 318) (paragraph [0034]); and
configured to shut off fluid flow through the full flow tube (figure 4, top portion of item 318) into the outlet tube connector (figure 4, item 329) when the flow controller (figure 4, items 321/323) is disposed in a second position (closed) that occludes the full flow tube (figure 4, top portion of item 318) to a predetermined degree (paragraph [0034]).
[Claims 4 and 5] Markey teaches the limitations of claim 3, upon which claims 4 and 5 depend.  Markey also teaches the flow control orifice (figure 4, item 325) is 
configured to limit fluid flow into the outlet tube connector (figure 4, item 329) when the flow controller (figure 4, items 321/323) is disposed in the second position (the examiner notes the “flow control orifice” has this functionality) (paragraph [0034]); and
sized and shaped to provide a predetermined KVO fluid flow rate into the outlet tube connector (figure 4, item 329) when the flow controller (figure 4, items 321/323) is disposed in the second position (the examiner notes the “flow control orifice” has this functionality) (paragraph [0034]).
[Claims 6 and 7] Markey teaches the limitations of claim 1, upon which claims 6 and 7 depend.  Markey further discloses 
an inlet connector (figure 4, lumen of item 331a) coupled to the IV inlet port (figure 4, item 331a), the inlet connector (figure 4, lumen of item 331a) configured to be coupled to an inlet IV tube (figure 4; proximal portion of item 318); and
an outlet connector (figure 4, lumen of item 329b) coupled to the IV outlet port (figure 4, item 329b), the outlet connector (figure 4, lumen of item 329b) configured to be coupled to an outlet IV tube (figure 4; distal portion of item 318).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Markey et al. (PGPub 2013/0023792), in view of Baldwin (USPN 4,976,590).
[Claim 8] Markey teaches the limitations of claim 7, upon which claim 8 depends.  Markey does not specifically disclose the inlet connector (figure 4, lumen of item 331a) 
However, Baldwin teaches a flow control device (figures 2/3, item 11) having inlet and outlet tubes (items 53, 153, 57, and 157) having male or female luer connectors (column 8, lines 10-22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the connectors taught by Markey, to utilize either male or female luer connectors, as taught by Baldwin, in order to provide increased functionality and versatility, as such connections types are well known in the art and provide improved ease of use.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Markey et al. (PGPub 2013/0023792), in view of Stansbury (USPN 6,500,156).
[Claims 9-11] Markey teaches the limitations of claim 1, upon which claims 9-11 depend.  Although disclosing a flow control orifice (figure 4, item 325), Markey does not specifically disclose the flow control orifice comprises a tube engagement portion having a narrower internal diameter than an internal diameter of the KVO flow tube.
However, Stansbury teaches a flow control device (figure 10, item 20) comprising a flow control orifice comprises a tube engagement portion configured to couple with the KVO flow tube, the tube engagement portion having a narrower internal diameter than an internal diameter of the KVO flow tube (see annotated figure below); 
wherein the flow control orifice further comprises a restriction portion disposed adjacent to the tube engagement portion, the restriction portion configured to block fluid 
wherein the flow control orifice further comprises a flow portion disposed within the restriction portion, the flow portion configured to restrict fluid flow into the outlet tube connector to a KVO fluid flow rate (see annotated figure below).

    PNG
    media_image1.png
    494
    920
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the flow control orifice taught by Markey, to have utilized a flow control orifice, as taught by Stansbury, in order to provide increased functionality and versatility, by allowing for a means by which a permanent fluid flow restriction might be maintained for blood testing purposes.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoan et al. (PGPub 2019/0125235), in view of Isono (USPN 4,668,217).
[Claim 15] Hoan teaches the limitations of claim 14, upon which claim 15 depends.  Although teaching a flange (figure 2b) disposed circumferentially around a portion of the outlet connector (figure 2b, lumen of item 174), Hoan does not specifically disclose an additional flange circumferentially around a portion of the inlet connector.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Hoan, to have utilized an additional flange at the inlet connector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In addition, Hoan does not specifically disclose the structure is capable of having a fluid inlet or outlet IV tube received in a gap between the flanges and the inlet/outlet connectors.
However, Isono teaches a fluid flow device (figure 1) comprising connectors (figure 1, item R) having a gap (figure 14, item 46) between a flange (figure 14, item 46a) and a connector (figure 14, item 46b), wherein a tube (figure 14, item 13a) is received within the gap (figure 14, item 46) between the flange (figure 14, item 46a) and the connector (figure 14, item 46b) (column 9, lines 3-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the structure taught by Hoan, to have utilized such end connections, as taught by Isono, in order to provide increased functionality, safety, and ease of use, by allowing for a fast engagement and watertight connection (Isono; Figure 14, column 9, lines 3-21).

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 18, and 21, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/23/2022